Per Curiam:
We discover no error in this judgment. The plaintiff in error shows no equity to assert against his vendee. The latter was entitled to a conveyance of the land free of all liens against the vendor. The covenant of the vendor was broken. The vendee was not bound to set off the Huston judgment against his own, after he had guaranteed the payment thereof to the bank. Had he done so, he would thereby have become liable for an equal amount to the bank, and, hence, would have been in no better condition. The obligation to protect him justly rests on the *145plaintiff in error, and lie is not in a position to resist the method pursued for its enforcement.
Judgment affirmed.